Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
12, 2015.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-15-00006-CV


            HARRIS COUNTY HOSPITAL DISTRICT, Appellant

                                        V.

                        ANTHONY ROBERTS, Appellee

                     On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-59332


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed December 12, 2014. On March 4,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

      Panel consists of Justices Jamison, Busby and Brown.